89 F.3d 835
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TOM SHAW, INC., et al., Plaintiffs-Appellants,v.ROYAL INSURANCE CO., et al., Defendants-Appellees.
No. 94-4337.
United States Court of Appeals, Sixth Circuit.
April 26, 1996.

Before:  KENNEDY and COLE, Circuit Judges;  COHN, District Judge.*
PER CURIAM.


1
Upon review of the record, and after due consideration of the briefs and oral arguments of the parties, we AFFIRM the District Court's grant of summary judgment based on the reasoning in the District Court's opinion.



*
 Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation